Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1- The prior art does not teach or suggest a phase and polarization multi-degree-of-freedom modulated QKD network system, comprising an Alice control terminal, a wavelength division multiplexing unit and a plurality of Bob terminals for receiving a plurality of photons of different wavelengths, the Alice terminal being connected with the plurality of Bob terminals by the wavelength division multiplexing unit, wherein
the Alice terminal comprises a multi-wavelength laser generation device, an attenuator, a first polarization beam splitter, a first beam combiner, a phase modulator, a first polarization controller and a second polarization controller;
the wavelength division multiplexing unit comprises a wavelength selection device; each Bob terminal comprises a second polarization beam splitter, a third polarization controller, a fourth polarization controller, a third polarization beam splitter, a fourth polarization beam splitter, a second beam combiner, a third beam combiner, a first photon detector, a second photon detector, a third photon detector and a fourth photon detector; a pulse train with a plurality of wavelengths are generated by the multi-wavelength laser generation device and is then attenuated by the attenuator to form a single-photon pulse, the single-photon pulse is split into a vertically-polarized pulse and a horizontally-polarized pulse by the first polarization beam splitter, and the vertically-polarized pulse and the horizontally-polarized pulse enter the first beam combiner through an upper arm path and a lower arm path respectively so as to be subjected to beam combination; and then, the pulses are randomly modulated for k7i (k=0, 1) phases by the phase modulator to arrive at the first polarization controller and the second polarization controller respectively so as to be subjected to polarization rotation, and finally, the two pulses enter a corresponding Bob terminal in the same polarization state;
multi-wavelength laser pulses with the same polarization are transmitted to a wavelength routing device, the each Bob terminal with a corresponding wavelength is selected according to a wavelength addressing mode, polarization demodulation is performed by the second polarization beam splitter of the Bob terminal, and the horizontally-polarized pulse is selected to pass through the third polarization controller when a polarization bit is “0”; and the vertically-polarized pulse is selected to pass through the fourth polarization controller when the polarization bit is “1”;
after the pulse is output from the third polarization controller and passes through the third polarization beam splitter, two paths including an upper arm path and a lower arm path are formed, wherein the upper arm path is the one through which a prepulse is delayed to arrive at the second beam combiner; and the lower arm path is the one through which an afterpulse directly arrives at the second beam combiner, two beams of light on the upper arm path and the lower arm path generate interference at the second beam combiner, and then, the first photon detector and the second photon detector make identification responses according to a randomly-modulated phase difference; and
after the pulse is output from the fourth polarization controller and passes through the fourth polarization beam splitter, two paths including an upper arm path and a lower arm path are formed, wherein the upper arm path is the one through which a prepulse is delayed to arrive at the third beam combiner; and the lower arm path is the one through which an afterpulse directly arrives at the third beam combiner, two beams of light on the upper arm path and the lower arm path generate interference at the third beam combiner, and then, the third photon detector and the fourth photon detector make identification responses according to a randomly-modulated phase difference.
United States Patent Application Publication 2020/0044835 A1 to Legre et al. discloses a QKD over WDM system, but does not disclose the above.
United States Patent Application Publication 2020/0099520 A1 to Legre discloses another QKD system that operates over WDM, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        04/06/2021